Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea of guilty was not knowingly, voluntarily and intelligently entered (see, People v Lopez, 71 NY2d 662, 665). Defendant contends that his statements during the plea allocution, coupled with his allegedly exculpatory statements at sentencing, cast doubt upon his guilt and thus that County Court had a duty to make further inquiry at sentencing. We disagree. Because nothing in the plea allocution casts doubt on defendant’s guilt, the court had no obligation to conduct a sua sponte inquiry into allegedly exculpatory statements made by defendant at sentencing (see, People v Riley, 264 AD2d 689, lv denied 94 NY2d 906). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Scudder and Rehoe, JJ.